Title: From George Washington to Richard Henderson, 31 January 1796
From: Washington, George
To: Henderson, Richard


          
            Sir,
            Philadelphia 31st Jan. 1796.
          
          I hope you will not ascribe to incivility, an omission, which has proceeded from accident, or rather from misconception.
          Immediately upon the receipt of your letter dated the 26th of Novr it was put into the hands of the Gentleman who temporarily discharged the duties of Secretary of State, with directions to acknowledge the receipt of it, & to inform you that the Executive

was pursuing enquiries which were to lead to a final decision on the Site for an Arsenal. Misconceiving the latter direction, & supposing it wd be in time to acknowledge the receipt of your letter after the abovementioned decision was come to, it had, from the multiplicity of business in two offices, which he superintended, escaped his attention until my enquiry on the Subject recalled it to his recollection.
          I have now (tho’ late) to inform you that another spot will, I believe, be the object of governmental choice: if not, more particular enquiry will be made of you—on what terms the Land &ca offered by you, could be obtained. With esteem I am Sir Your Obedt Hble Servt
          
            Go: Washington
          
        